Case 3:18-cv-00966-MJR-DGW Document 78 Filed 10/11/18 Page 1 of 4 Page ID #428



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS

                                       )
 CATHERINE ALEXANDER,                  )
                                       )
                 Plaintiff,            )
                                       )
         vs.                           )
                                       )
 TAKE-TWO INTERACTIVE SOFTWARE, )                                Case No. 3:18-cv-00966
 INC.; 2K GAMES, INC.; 2K SPORTS INC.; )
 WORLD WRESTLING ENTERTAINMENT, )
 INC.; VISUAL CONCEPTS                 )
 ENTERTAINMENT; YUKE’S CO., LTD.;      )
 YUKES LA INC.,                        )
                                       )
               Defendants.             )
                                       )

               WORLD WRESTLING ENTERTAINMENT, INC.’S MOTION
                  TO STAY DISCOVERY PENDING RESOLUTION OF
             MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION

        Pursuant to Rule 26 of the Federal Rules of Civil Procedure and the Court’s inherent

 authority, Defendant World Wrestling Entertainment, Inc. (“WWE”) hereby moves for a stay of

 merits-based discovery pending resolution of WWE’s motion to dismiss for lack of personal

 jurisdiction. In support thereof, WWE states as follows:

        1.      Plaintiff filed her original complaint in this action on April 17, 2018. See Doc. 1.

        2.      On July 9, 2018, WWE filed its motion to dismiss for lack of personal jurisdiction

 in response to Plaintiff’s original complaint. See Doc. 51.

        3.      On July 18, 2018, Plaintiff served jurisdictional discovery on WWE.

        4.      On August 17, 2018, WWE fully responded to Plaintiff’s jurisdictional discovery.

        5.      On September 5, 2018, Plaintiff filed a motion for leave to file an amended

 complaint with a proposed amended complaint attached. See Doc. 65.
Case 3:18-cv-00966-MJR-DGW Document 78 Filed 10/11/18 Page 2 of 4 Page ID #429



         6.      After the Court granted Plaintiff’s motion for leave (Doc. 75), on October 2,

 2018, Plaintiff filed her First Amended Complaint. See Doc. 76.

         7.      Plaintiff’s First Amended Complaint does not cure the jurisdictional defects that

 WWE identified in its motion to dismiss the original complaint. Accordingly, WWE intends to

 renew its motion to dismiss for lack of personal jurisdiction when it pleads in response to

 Plaintiff’s amended complaint on substantially the same grounds previously asserted.

         8.      On September 14, 2018, Plaintiff served broad merits-based discovery on WWE.

 WWE’s responses to such discovery are due on October 15, 2018.

         9.      For the reasons set forth in the accompanying Memorandum of Law in support of

 this Motion, good cause exists to stay merits-based discovery because, inter alia, (i) WWE’s

 motion to dismiss for lack of personal jurisdiction raises a threshold issue that can and should

 resolve the claim against WWE in its entirety; (ii) if WWE is required to respond to merits-based

 discovery, WWE risks being deemed to have waived its objections to personal jurisdiction; and

 (iii) Plaintiff will not suffer any prejudice from a stay of merits-based discovery pending

 resolution of WWE’s motion to dismiss for lack of jurisdiction.

         10.     WWE certifies that it has in good faith conferred with Plaintiff in an effort to

 resolve the dispute without court action and the parties were unable to resolve the dispute.

         WHEREFORE, the Court should grant WWE’s Motion and enter an Order staying

 merits-based discovery until the Court rules on WWE’s motion to dismiss for lack of personal

 jurisdiction.

 Dated: October 11, 2018                               Respectfully submitted,

                                                       _ /s/ Curtis B. Krasik      ________
                                                       Jerry S. McDevitt (pro hac vice)
                                                       Curtis B. Krasik (pro hac vice)
                                                       K&L GATES LLP

                                                   2
  
Case 3:18-cv-00966-MJR-DGW Document 78 Filed 10/11/18 Page 3 of 4 Page ID #430



                                          K&L Gates Center
                                          210 Sixth Avenue
                                          Pittsburgh, PA 15222
                                          Phone: (412) 355-6500
                                          Email: jerry.mcdevitt@klgates.com
                                          Email: curtis.krasik@klgates.com

                                          Michael J. Nester (49410)
                                          DONOVAN ROSE NESTER P.C.
                                          15 North 1st Street, Suite A
                                          Belleville, Illinois 62220
                                          Phone: (618) 212-6500
                                          Email: mnester@drnpc.com

                                          Attorneys for Defendant World Wrestling
                                          Entertainment, Inc.




                                      3
  
Case 3:18-cv-00966-MJR-DGW Document 78 Filed 10/11/18 Page 4 of 4 Page ID #431



                                 CERTIFICATE OF SERVICE


          I hereby certify that on October 11, 2018, I electronically filed the foregoing World
 Wrestling Entertainment Inc.’s Motion to Stay Discovery Pending Resolution of Motion to
 Dismiss with the Clerk of Court using the CM/ECF system, which will send notification of such
 filing to the following:

                       Anthony G. Simon              asimon@simonlawpc.com
                       Benjamin R. Askew             baskew@simonlawpc.com
                       Anthony R. Friedman           afriedman@simonlawpc.com
                       R. Seth Crompton              scrimpton@allfela.com

                                      Attorneys for Plaintiff

                       Dale M. Cendali               dale.cendali@kirkland.com
                       Joshua L. Simmons             joshua.simmons@kirkland.com

  Attorneys for Defendants 2K Games, Inc., 2K Sports, Inc., Take-Two Interactive Software, Inc.,
               Visual Concepts Entertainment, Yuke’s Co. Ltd., and Yuke’s LA, Inc.




                                                     _ /s/ Curtis B. Krasik        ________
                                                     Curtis B. Krasik (pro hac vice)
                                                     K&L GATES LLP
                                                     K&L Gates Center
                                                     210 Sixth Avenue
                                                     Pittsburgh, PA 15222
                                                     Phone: (412) 355-6500
                                                     Email: curtis.krasik@klgates.com

                                                     Attorney for Defendant World Wrestling
                                                     Entertainment, Inc.
